DETAILED ACTION
This office action follows a response filed on March 8, 2021.  Claims 1, 6, 8, 10, and 12-15 were amended.  Claims 9 and 19 were canceled.  Claims 1-8, 10-18, and 20 are pending.


Claim Objections
Claim 6 is objected to because of the following informalities:  In line 4, please replace “VDF” with “vinylidene fluoride (VDF)”.

Claim 7 is objected to because of the following informalities:  In line 4, please replace “tertbutyl-perpivalate” with “tertbutyl-peroxypivalate”.

Claim 7 is objected to because of the following informalities:  In line 6, please replace “tertbutyl-per-2-ethylhexanoate” with “tertbutyl-peroxy-2-ethylhexanoate”.

Claim 7 is objected to because of the following informalities:  In line 64, please replace “tert-butylpermaleate” with “tert-butylperoxymaleate”.

Claim 7 is objected to because of the following informalities:  In line 9, please replace “pinnae” with “pinane”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim is drawn to a redox-initiating system in a polymerization reaction.  It is unclear whether claim is drawn to a redox-initiating system or the polymerization reaction (and its contents).  Claim drawn to a known material placed in a particular location appears to recite an intended use, and thus known material has already been made available in the public domain.  At 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aida et al. (US 2017/0152332).
Example 1 of Aida et al. discloses a polymer comprising units derived from vinylidene fluoride and perfluoro(2-n-propoxypropylvinyl ether).  Inventive polymer finds use in manufacture of articles such as an O-ring.  The polymer is prepared using sodium hydroxymethanesulfinate instead of claimed compound (S).  Note, however, that present claims 13 and 15 are drawn to a polymer and an article, respectively, which are described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  

Claims 1, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grootaert (US 5,285,002).
Example 1 of Grootaert discloses a polymer comprising units derived from vinylidene fluoride and hexafluoropropylene.  Inventive polymer finds use in manufacture of articles such as an O-ring or a fuel line hose.  The polymer is prepared using sodium hydroxymethanesulfinate instead of claimed compound (S).  Note, however, that present claims 13 and 15 are drawn to a polymer and an article, respectively, which are described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  


Response to Arguments
The rejection of claims under 35 U.S.C. 112(d), set forth in paragraph 9 of the previous office action dated December 8, 2020, has been withdrawn.

The rejection of claims under 35 U.S.C. 103 as being unpatentable over Aida et al. (US 2017/0152332), set forth in paragraph 12 of the previous office action has been withdrawn.


Allowable Subject Matter/Status of Claims
Subject of claims 1-8, 10-12, and 16-18 is patentably distinct over the closest reference, Aida et al. (US 2017/0152332).  
Claims 1, 13, 15, and 20 are rejected over Aida et al. (US 2017/0152332) and over Grootaert (US 5,285,002).  Claims 13 and 15 are rejected as product-by-process claims and therefore include all limitations of the independent claim. 
For purposes of filling out PTO-326, status of claims 2-8, 10-12, and 16-18 are listed as “objected to”.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        May 12, 2021